Citation Nr: 1222735	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for sleep disturbances, including sleep apnea. 

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to service connection for a bilateral eye condition.  

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987 and from July 2004 to October 2005, with additional service in the Missouri National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for chondromalacia, right knee, status post arthroscopic surgery; chondromalacia, left knee, status post arthroscopic surgery; posttraumatic stress disorder (PTSD); gastrointestinal problems; multiple benign nodules and calcified granulomas; a skin condition; sleep disturbances (including sleep apnea); chronic fatigue; a bilateral eye condition; and headaches.  

In his November 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a December 2008 Hearing Election form, the Veteran indicated that he wanted a hearing before a Decision Review Officer (DRO) at the RO, and was withdrawing his request for a hearing before a Veterans Law Judge.  In March 2009, the Veteran's attorney submitted a request to withdraw the request for a DRO hearing, in which he indicated that the Veteran understood that he could ask for a Board hearing at any time.  The Board notes that a December 2009 letter from the Veteran's attorney appears to include a new request for a Travel Board hearing.  This matter will be clarified on remand.  However, in light of the favorable decision regarding the claim for service connection for a right knee condition, the Board finds that a hearing on this issue is not necessary and there is no prejudice to the Veteran by proceeding with this portion of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an October 2009 rating decision, the RO granted service connection for PTSD and major depressive disorder, irritable bowel syndrome (claimed as gastrointestinal problems), and chronic fatigue syndrome, representing a full grant of the benefit sought with respect to these claims.  In a June 2011 rating decision, the RO granted service connection for multiple benign nodules and calcified granulomas and degenerative joint disease of the left knee, representing a full grant of the benefit sought with respect to these claims.  

Additionally, the Board notes that the claims listed on the title page were most recently addressed by the RO in an October 2009 supplemental statement of the case (SSOC).  Additional evidence has been associated with the Veteran's claims file and Virtual VA e-folder since October 2009.  As indicated above, the Board is granting the claim for service connection for a right knee condition, thus, remand for RO consideration of this evidence in conjunction with this claim is not necessary.  As the other claims listed on the title page are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider all evidence associated with the claims file and Virtual VA e-folder since October 2009 on remand.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by The American Legion (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2007, the Veteran filed a VA Form 21-22 naming Disabled American Veterans as his representative.  In April 2008, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Monte Phillips as his representative.  The Board recognizes the change in representation.

The Board's decision granting service connection for a right knee condition is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Competent medical evidence indicates that the Veteran has a current right knee disability that is related, at least in part, to in-service injuries.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee condition are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Veteran asserts that he has a right knee disability related to service.  In March 2007, he stated that, during his period of active duty from 1985 to 1987, he was assigned to the 5th Engineers and was typically involved in building bridges, road marching, repelling, and walking with heavy packs.  He reported that he was diagnosed with knee problems at that time and was eventually given a physical profile.  He added that he was deployed to Iraq in July 2004 and, even with a profile, he was required to build bridges, go on patrols, run, and jump.  In May 2007, the Veteran reported that he noticed knee pain while performing his duties as a combat engineer, which required his completion of road marches with his gear/heavy packs, propelling training, physical training (jumping jacks, running, etc.), and heavy bridge building.  He reported going to sick call for knee pain several times during service.  He added that he served a combat tour in Iraq, which required intense training, including jumping from vehicles and running.  

The Veteran's Form DD 214 from his first period of active duty reflects that his military occupational specialty was a combat engineer.  His Form DD 214 from his second period of active duty reflects that his military occupational specialty was a bridge crewmember and indicates that he served in an imminent danger pay area of Kuwait/Iraq from October 2004 through September 2005.  

The Veteran has submitted several lay statements in support of his reported knee problems during service.  In a May 2007 letter, S.T.V. reported that he had worked under the Veteran at the 1-134 Av. B. Co. and had noticed him having constant problems with his knees when performing routine duties.  Also in May 2007, R.L.E. wrote that he had served with the Veteran in Iraq from January to September 2005, during which time he noticed the Veteran grimacing on numerous occasions from the pain in his knees.  R.L.E. stated that the Veteran was treated for pain in his knees and received a profile and that, after returning from deployment, he continued to report experiencing knee pain and was limited from performing the two mile run to the two and a half mile walk.  In a May 2007 letter, S.J.T. wrote that the Veteran had served in his unit of the Missouri National Guard and was aware of his condition with his knees, which limited him to performing the two and a half mile walk as opposed to the two mile run for the Army's physical fitness test.  In June 2007, D.F. wrote that the Veteran had been his squad leader from May 1998 until May 2000, during which time he was in good health with the exception of his knees.  Also in June 2007, one of the Veteran's co-workers, P.D., wrote that the Veteran had experienced problems with both of his knees for quite a long time.  Another co-worker, R.E.W., wrote in July 2007 that the Veteran had seemed to be in good health other than knee problems in the past, but that he was fatigued and winded more often after returning from Iraq, and left the emergency squad at his place of employment because of his problems.  

Additionally, in June 2007, the Veteran's wife wrote that she and the Veteran had been married for 18 years and she had known him for his entire military career.  She stated that the Veteran had experienced chronic knee pain since the mid 1980s, with surgery on both knees in 2002.  

Service treatment records reflect that the Veteran was seen for complaints of left knee pain in May 1987.  At that time, the right knee was described as normal.  In July 1994, the Veteran presented to the Troop Medical Clinic at which time he gave a history of a right knee injury after falling on a bridge two days earlier.  The following day, the Veteran received emergency treatment at St. Edward Mercy Medical Center for trauma to the right knee.  The tentative diagnosis was rule out hairline fracture of the right patella.  The same day, the Veteran was seen at the Troop Medical Clinic for a bruised right knee.  The right knee was discolored, bruised, and swollen on examination, and the Veteran complained of pain.  He returned to the Troop Medical Clinic for follow-up treatment the next day.  He gave a history of knee pain for the prior three days, since falling onto his right knee.  The assessment was soft tissue injury of the right knee, and the Veteran was advised to continue wearing his knee splint and do daily swimming while on post.  

A March 2002 record of treatment from a private physician, Dr. L.D.S., reflects that the Veteran complained of his knees bothering him intermittently, chiefly while running, for the past six months.  The pertinent assessment was patellofemoral arthritis.  The physician advised the Veteran that it was his belief that his knee pain was due to degeneration and damage to cartilage underneath his knee caps.  Dr. L.D.S. suggested that the Veteran reduce the intensity of his running and do hamstring stretches.  During follow-up treatment in May 2002, the Veteran reported that his knees were about the same, hurting mainly when he went up stairs, but not when walking on level ground.  He added that he hardly noticed knee pain at all when descending stairs.  In February 2003, the Veteran reported that his knees did not hurt, but they did not feel right.  He requested Synvisc shots.  Dr. L.D.S. referred the Veteran to another physician for patellofemoral pain, and advised him not to run or jog.  

Additional service treatment records reveal that, in July 2002, the Veteran was seen for bilateral knee pain, with his right worse than his left.  The Veteran reported that he worked for the Department of Corrections and described a twisting injury incurred during a cell extraction two years earlier, although he did not specify which knee was affected.  The impression was early degenerative joint disease, chondromalacia.  In September 2002, the Veteran was afforded a right knee MRI based on bilateral knee pain without a specific injury.  The impression was minimal infrapatellar tendonosis at the attachment to the patella, less prominent than on the left.  Later that month, the Veteran underwent arthroscopy, partial synovectomy, and chondral debridement of the right knee.  The operative report notes that the Veteran had a history of pain in both knees for more than one year.  He denied a history of injury or trauma, and described his symptoms as gradual in onset.  He stated that he worked for the Department of Corrections, which required going up and down stairs a lot, resulting in pain.  He added that his symptoms were exacerbated by squats with weight lifting.  The post-operative diagnosis was grade III chondromalacia involving the patellofemoral joint of the right knee.  

Service treatment records also include a May 2003 Physical Profile revealing that the Veteran was limited to no bending or flexing of knees and no running due to bilateral knee pain secondary to multiple traumas.  An August 2004 individual sick slip reflects that the Veteran injured his right and left knees during training and he was placed on light duty for seven days.  In December 2004, the Veteran presented with complaints of bilateral knee pain and gave a history of previous knee surgery.  He described problems running, and noted that he did the walk for his physical training test and had difficulty keeping up with everyone else.  The assessment was chronic bilateral knee pain from previous injury/surgeries, and a permanent profile was filled out.  The December 2004 physical profile reflects that the Veteran was placed on a permanent profile for chronic knee pain, with no ruck marching, airborne operations, or jumping.  

In an August 2005 post-deployment health assessment following service in Iraq, the Veteran reported that he had swollen, stiff, or painful joints during his deployment and at the time of examination.  He reiterated in a September 2005 health assessment that he had swollen, stiff, or painful joints.  The examiner commented that the Veteran had chronic bilateral knee pain with a profile.  In a September 2005 Report of Medical Assessment, the Veteran reported that he had suffered injuries during active duty for which he did not seek medical care, including injuries to his right and left knees.  He gave a history of knee surgery around 2002 and indicated that he had a permanent L2 profile prior to his mobilization, but that his pain became worse with mobilization.   

A November 2006 National Guard treatment record reflects that the Veteran described his joints aching once in a while.  He reported that he had been deployed to Iraq and his joints started aching after his return.  

During VA treatment in February 2007, the Veteran described bilateral knee pain since the mid 1980s with progressive worsening.  He reported that his knee pain had been aggravated since his deployment to Iraq two years earlier, during which time he had increased activity and strain on his knees.  The pertinent assessment following examination was bilateral knee joint pain, likely degenerative joint disease.  

An October 2008 private treatment record reflects that the Veteran was seen to discuss the results of an MRI of the bilateral knees.  The MRI of the right knee revealed a tricompartmental degenerative change within the patellofemoral compartment.  The assessment was severe bilateral patellofemoral arthrosis.  

The Veteran's claimed knee disability was evaluated during VA examination in September 2009.  The Veteran reported that he had a bilateral knee disability which began in 1986.  Specifically, he stated that he injured his bilateral knees during physical training on active duty.  He added that he fell numerous times during his service in Iraq and was placed on permanent profile.  He gave a history of bilateral knee surgeries in 2002 and 2009.  The diagnosis following examination was degenerative joint disease of the bilateral knees.  The examiner stated that a medical opinion was not rendered because the Veteran's entrance examination was negative for any knee complaints or conditions but his service treatment records revealed that the Veteran was seen for knee pain while on active duty.  The examiner commented that the Veteran denied any injuries to his knees and his records were silent for any knee injuries.  Based on the foregoing, the examiner opined that the Veteran's condition should be an original service condition, rather than a permanent aggravation.  

The Veteran's claimed knee disability was again evaluated during VA examination in November 2010.  The Veteran gave a history of landing on his knees on rocky ground on multiple occasions in Iraq.  He stated that he underwent arthroscopic debridement of his knees and experienced persistent pain due to the loss of joint space.  Specifically in regard to his right knee, the Veteran described the onset of right knee pain in 1994, when he fell while on a training exercise and struck the flexed right knee at the patella.  He described difficulties with pain in the right knee thereafter, and reported that he also had multiple injuries during his deployment in Iraq.  The examiner reviewed a September 2010 X-ray of the right knee.  The clinical history reflects that the Veteran was afforded an X-ray at that time due to right knee pain after a recent injury.  The impression based on the X-ray study was new marked lateral compartment patellofemoral articulation degenerative changes, mild lateral patellar tilt, please correlate clinically, and stable mild medial compartment degenerative changes.  

The pertinent diagnosis following examination was degenerative joint disease of the right knee, status post meniscectomies and debridements.  The examiner opined that the Veteran's degenerative joint disease of the right knee was at least as likely as not caused by or a result of multiple knee injuries.  In providing a rationale for this opinion, the examiner stated that both the Veteran's right and left knees were involved in flexed knee injuries and, prior to the standard use of MRI for such injuries, most were relegated to a patellofemoral syndrome or chondromalacia patella because the joint cartilage and meniscal damage could not be assessed.  The examiner commented that the Veteran's bruise of the right knee was one of several injuries, and he subsequently was involved in combat operations which involved jumping from vehicles and going onto the knees while wearing full body armor.  The examiner added that the Veteran's degenerative changes were noted during service, and his current condition was a natural progression of these injuries.  

Significantly, the November 2010 VA examiner reviewed the claims file, examined the Veteran, and attributed his current degenerative joint disease of the right knee to multiple injuries, including injuries incurred during service.  In this regard, the examiner noted that the Veteran was involved in combat operations which involved jumping from vehicles and going onto the knees while wearing full body armor.  Significantly, there is no contradictory medical opinion of record.  Rather, the September 2009 VA examiner noted the Veteran's treatment for knee pain while on active duty and she appears to opine that the Veteran's condition should be related to service, as opposed to aggravated therein.  

The Board has considered that, in his November 2010 opinion, the examiner indicated that degenerative changes in the right knee were noted during the Veteran's military service.  While service treatment records from the Veteran's two verified periods of active duty service do not document right knee degenerative changes, the March 2002 private treatment record from Dr. L.D.S. does reflect a diagnosis of patellofemoral arthritis and service treatment records from the Veteran's National Guard service include a July 2002 impression of early degenerative joint disease.  While there is no indication that right knee degenerative changes were noted during a period of ACDUTRA, the fact remains that the November 2010 VA examiner, nevertheless, indicated that the Veteran was involved in combat operations during service which involved jumping from vehicles and going onto the knees while wearing full body armor.  The examiner opined that the Veteran's current right knee degenerative joint disease was a natural progression of these injuries.  

Significantly, the Veteran's service treatment records do document a right knee injury in August 2004, during his second period of active duty.  Moreover, the Veteran is competent to describe in-service injuries and Board finds the Veteran's reports of jumping from vehicles and going onto the knees while wearing full body armor to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Moreover, the Veteran's report of right knee injuries during his service in Iraq is supported by his September 2005 Report of Medical Assessment, in which he reported that he had suffered injuries to his right knee during active duty for which he did not seek medical care.  

The Board has considered that the November 2010 VA examiner related the Veteran's current right knee disability to multiple injuries, and the VA examination report notes the Veteran's 1994 knee injury as well as an injury around September 2010, for which the Veteran was afforded a right knee X-ray.  Nevertheless, the examiner also noted the Veteran's multiple injuries during his service in Iraq, and, in rendering his etiological opinion, the examiner specifically noted that the Veteran's right knee bruise was one of several injuries and he was subsequently involved in combat operations involving jumping from vehicles and going onto the knees while wearing full body armor.  In opining that the Veteran's current right knee disability was a progression of these injuries, the VA examiner attributed the Veteran's current right knee disability, at least in part, to injuries incurred during active duty service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a right knee disability are met.  


ORDER

Service connection for a right knee condition is granted.  


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, by filing his November 2008 VA Form 9 (substantive appeal), the Veteran perfected an appeal as regards each of the issues listed on the title page.  Each of these issues was addressed in the October 2009 SSOC. In a December 2009 letter, in response to the October 2009 rating decision granting service connection for PTSD and major depressive disorder, irritable bowel syndrome (claimed as gastrointestinal problems), and chronic fatigue syndrome, the Veteran's attorney wrote that he was pleased with these awards of service connection and the percentage assigned for each disability; however, he disagreed with the effective date of the grants of service connection.  The Veteran's attorney then went on to discuss his disagreement with the RO's continued denial of the Veteran's claims for service connection for knee disabilities.  He added that, "The only other issue that we disagree with is the denial of [the Veteran's] undiagnosed lung condition."  

The Veterans Appeals Contact and Locator System (VACOLS) reflects that the RO treated this correspondence from the Veteran's attorney as a withdrawal of his claims for service connection for a skin condition, a bilateral eye condition, and headaches.  However, the Board finds that the intention to withdraw these claims for service connection is not necessarily clear from the December 2009 correspondence.  The Board has considered that, in a June 2010 note to his congressman, the Veteran expressed disagreement with the decision to deny his claims for service connection for knee disabilities and sleep apnea; however, such statement also does not necessarily withdraw his appeal regarding his other claimed disabilities.  Significantly, the RO's August 2010 response to the Veteran's congressman regarding the June 2010 correspondence states that the Veteran had two appeals pending resolution, and lists the issues involved in the first appeal as including claims for service connection for a right knee disability, a bilateral eye condition, sleep apnea, a skin condition, and headaches; thus indicating that each of these issues remained on appeal at that time.  However, in an April 2011 note to his congresswoman, the Veteran reported that his current appeal covered his claimed lung disorder and both of his knees.  Accordingly, on remand, the RO should clarify whether the claims for service connection for a skin condition, a bilateral eye condition, and headaches remain pending, and, if so, undertake any necessary development prior to readjudicating these claims.

Additionally, the Veteran was afforded VA examinations to evaluate his claimed disabilities in September 2009.  As regards his claimed sleep disturbances, he described sleep disturbances beginning in 2005.  Specifically, he stated that he started to notice problems with fatigue and insomnia while on active duty and his wife told him that he was not breathing correctly.  The Veteran reported that he had subsequently undergone a sleep study which revealed sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea; however, the examiner did not provide an opinion regarding the etiology of this disability.  The Veteran was afforded a VA respiratory examination in November 2010, at which time a history of sleep apnea was noted; however, again, no etiology opinion regarding this condition was provided.    

Because VA undertook to provide a VA examination to evaluate the Veteran's claimed sleep disturbances, including sleep apnea, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, on remand, the Veteran should be afforded a VA examination to obtain a medical nexus opinion regarding the claimed sleep disturbances.  

Similarly, as regards his claimed skin condition, during the September 2009 VA examination, the Veteran described a skin condition with a date of onset in 2005.  Specifically, he reported noticing a rash on his face upon returning from Iraq.  He described this rash as intermittent with remissions since its onset.  The Veteran further reported that he had a bilateral eye condition, manifested by redness and itching, which had begun in 2004 to 2005.  Specifically, he stated that, towards the end of his tour in Iraq, he started to have problems with red eyes.  Physical examination revealed slight redness at the bilateral sides of the neck just beneath the ears and partially under the chin.  The Veteran reported that his skin condition was not really bothering him on the date of examination, but that, when it flared it was bright red and continued from ear to ear under the chin.  Physical examination revealed no abnormalities of the eyes.  The diagnoses following examination included dermatitis.  As regards the Veteran's claimed bilateral eye condition, the examiner commented that there was insufficient evidence to support an acute or chronic condition as the Veteran had a normal examination.  The examiner did, however, render a diagnosis of seasonal allergic rhinitis.  As regards his claimed headache disability, the Veteran reported headaches beginning in 2005.  He stated that he started to notice headaches which "came and went" while on active duty, and reported that his headaches continued.  The diagnosis following examination was migraine headaches.  

Despite the diagnoses of dermatitis, allergic rhinitis, and migraine headaches, the September 2009 VA examiner did not render etiological opinions regarding the Veteran's claimed skin, eye, and headache disabilities.  On remand, unless these claims are withdrawn from appeal, the Veteran should be afforded VA examinations to obtain etiological opinions regarding each of these claimed disabilities.  

In addition to the foregoing, as noted above, the Veteran served on active duty from January 1985 to December 1987 and from July 2004 to October 2005, with additional service in the Missouri National Guard.  While service records from the Veteran's National Guard service, including retirement points statements, have been obtained, there is no verification of the Veteran's periods of ACDUTRA and INACDUTRA currently of record.  Of note, in November 2011, the RO asked the National Personnel Records Center (NPRC) to verify all of the Veteran's periods of service and indicate which periods were active duty, ACDUTRA, and INACDUTRA.  In December 2011, the NPRC responded that there were no records for the Veteran, and suggested that the RO use the Defense Personnel Records Information Retrieval System (DPRIS) Web to obtain information from official military personnel folders in the custody of the Department of Defense.  The RO was directed to Fast Letter 09-45.  Despite this guidance, there is no indication that additional efforts were made to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  Thus, on remand, the RO should attempt to verify all periods of ACDUTRA and INACDUTRA.

The record also reflects that there are outstanding records which are potentially pertinent to the claims remaining on appeal.  In this regard, a November 2011 Social Security Administration (SSA) Inquiry reflects that the Veteran's claim for benefits was denied.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims remaining on appeal these records should be requested.

Additionally, during a January 2012 VA examination to evaluate his PTSD, the Veteran reported that he had been employed at the Jefferson City Correctional Facility, but had medically retired in December 2010 on long-term disability.  Records regarding the Veteran's disability retirement are not currently available for the Board's review.  As records pertaining to such benefits may be pertinent to the appeal these records should be requested.  See 38 C.F.R. § 3.159(c)(1).

Further, during a February 2012 VA respiratory examination, the Veteran reported that he was going to have surgery the following month for not being able to breathe well through his nose at night.  On remand, the RO should attempt to obtain any outstanding treatment records pertinent to the claim for service connection for sleep disturbances, including sleep apnea, to include any reports of surgery in March 2012.  

The Board further notes that the most recent VA treatment records currently available for the Board's review are dated in October 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Columbia VA Medical Center (VAMC) (to include the St. James Community Based Outpatient Clinic (CBOC)), dated since October 2011.  

Finally, as noted in the introduction, in his November 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a December 2008 Hearing Election form, the Veteran indicated that he wanted a hearing before a Decision Review Officer (DRO) at the RO, and was withdrawing his request for a hearing before a Veterans Law Judge.  In March 2009, the Veteran's attorney submitted a request to withdraw the request for a DRO hearing, in which he indicated that the Veteran understood that he could ask for a Board hearing at any time.  In a December 2009 letter, the Veteran's attorney stated, "If you are not willing to allow [the Veteran] a review of his decision, Please consider this letter as a Formal Appeal to the Board of Veterans Affairs travel board."  Although not entirely clear, the December 2009 letter appears to request a Travel Board hearing.  On remand, the RO should clarify whether the Veteran desires a Board hearing regarding any claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask him to clarify whether he wishes to withdraw his appeal in regard to the claims for service connection for a skin condition, a bilateral eye condition, and headaches.  If withdrawal is desired, the Veteran or his attorney must submit a clear written statement to this effect.

2.  Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and request any additional service treatment records from the Veteran's National Guard service which have not previously been associated with the claims file through DPRIS Web and/or by contacting any appropriate source.  The RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed sleep disturbances (including sleep apnea) and, if not withdrawn from appeal, his claimed skin condition, bilateral eye condition, and headaches.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any reports of surgery in March 2012 (discussed above) and any VA treatment records from the Columbia VAMC (to include the St. James CBOC), dated since October 2011.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim(s) remaining on appeal, as well as copies of all medical records underlying those determinations.  

5.  Undertake appropriate action to obtain all documents pertaining to the Veteran's long-term disability retirement in December 2010, and request that the appropriate agency provide all information regarding the Veteran's receipt of disability benefits pertinent to the claim(s) remaining on appeal.  

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any sleep disturbances, to include sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should note all reported symptoms related to the Veteran's claimed sleep disturbances/sleep apnea.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity. If there are any known diagnostic entities to which the Veteran's complaints are attributable, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  

If there are symptoms related to the Veteran's claimed sleep disturbances that cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such sleep disturbances represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After all available records have been associated with the claims file, and unless the Veteran or his attorney withdraws, in writing, the claim for service connection for a skin condition, the Veteran should be afforded a VA examination to determine the etiology of any skin condition.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should note all reported symptoms related to the Veteran's claimed skin condition.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity. If there are any known diagnostic entities to which the Veteran's complaints are attributable, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  

If there are symptoms related to the Veteran's claimed skin condition that cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

8.  After all available records have been associated with the claims file, and unless the Veteran or his attorney withdraws, in writing, the claim for service connection for a bilateral eye condition, the Veteran should be afforded a VA examination to determine the etiology of any eye condition.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should note all reported symptoms related to the Veteran's claimed bilateral eye condition.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity. If there are any known diagnostic entities to which the Veteran's complaints are attributable, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  

If there are symptoms related to the Veteran's claimed bilateral eye condition that cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

9.  After all available records have been associated with the claims file, and unless the Veteran or his attorney withdraws, in writing, the claim for service connection for headaches, the Veteran should be afforded a VA examination to determine the etiology of any headache disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should note all reported symptoms related to the Veteran's claimed headache disorder.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity. If there are any known diagnostic entities to which the Veteran's complaints are attributable, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  

If there are symptoms related to the Veteran's claimed headache disorder that cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

10.  After ensuring that the development is complete, re-adjudicate the claim(s) remaining on appeal, considering all evidence associated with the claims file and Virtual VA e-folder since issuance of the October 2009 SSOC.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

11. Finally, contact the Veteran to clarify whether he desires a Travel Board hearing in connection with the claim(s) remaining on appeal.  If the Veteran or his attorney requests a hearing, the RO should schedule a Travel Board hearing for the Veteran and notify him of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of the notice of the date and time of the hearing should be associated with the claims file. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


